PER CURIAM: *
The attorney appointed to represent Steve Allen Lopez has moved for leave to withdraw and has filed a brief in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Lopez has filed a response. The record is insufficiently developed to allow consideration at this time of Lopez’s claims of ineffective assistance of counsel; such claims generally “cannot be resolved on direct appeal when [they have] not been raised before the district court since no opportunity existed to develop the record on the merits of the allegations.” United States v. Cantwell, 470 F.3d 1087, 1091 (5th Cir.2006) (internal quotation marks and citation omitted). Similarly, the record is insufficiently developed to permit consideration of Lopez’s claim that his guilty plea was made under coercion and duress. See United States v. Corbett, 742 F.2d 173, 176-78 (5th Cir.1984). He may urge such a claim in a motion pursuant to 28 U.S.C. § 2255. See id. at 178 n.ll. Our independent review of the record, counsel’s brief, and Lopez’s response discloses no nonfrivolous issue for appeal. Accordingly, the motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities herein, and the APPEAL IS DISMISSED. See 5th CiR. R. 42.2.

 Pursuant to 5tii Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.